Opinion filed May 18, 2006












 








 




Opinion filed May 18, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00029-CV 
 
                                                    __________
 
CARROLL THOMAS, J. MILES BOLDRICK
d/b/a STATEWIDE MINERALS CO., RALPH G. ANDERSON, AND JAMES P. BOLDRICK, Appellants
 
                                                             V.
 
                       BTA
OIL PRODUCERS, A PARTNERSHIP, AND 
CHEVRON/TEXACO, Appellees
 

 
                                         On
Appeal from the 238th District Court
 
                                                         Midland County, Texas
 
                                                Trial
Court Cause No. CV-44,500
 

 
                                              M
E M O R A N D U M   O P I N I O N
Carroll Thomas, J. Miles Boldrick d/b/a Statewide
Minerals Co., Ralph G. Anderson, and James P. Boldrick have filed in this court
a motion to dismiss their appeal as to Chevron/Texaco.  In the motion, appellants state that all
maters between Chevron/Texaco and them have been resolved.  Chevron/Texaco has agreed to the motion.  The motion is granted.




The appeal as to Chevron/Texaco is dismissed.  We note that the appeal as to BTA Oil
Producers, a Partnership, is still active, and appellants= brief is due to be filed in this court
on or before May 31, 2006.
 
PER CURIAM
 
May 18, 2006
Panel consists of: Wright, C.J., and McCall, J.
Strange, J., not participating.